Opinion By
Judge MacPhail,
This appeal involves a very narrow issue of whether an employee who is actually paid $6,247 during the base year used to determine eligibility for unemployment compensation benefits should be eligible for such benefits where he earned an additional $352 during the base year but did not receive that money until 3 days following the end of the fourth quarter of his base year. The Office of Employment Security and the refereee found the instant claimant, Dale E. Cummings, ineligible and the Unemployment Compensation Board of Review (Board) affirmed the referee’s decision.
This identical issue was decided by this Court in Wooley v. Unemployment Compensation Board of Review, Pa. Commonwealth Ct. , A.2d (No. 1244 C.D. 1981, filed January 13, 1983).
Order affirmed.
Order
The order of the Unemployment Compensation Board of Review is affirmed.